DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on September 8, 2020, has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission, filed on January 8, 2021, has been entered.
	Claims 171 and 174-188 are pending in the instant application.  According to the Amendments to the Claims, filed January 8, 2021, claims 171, 174 and 175 were amended and claims 1-170, 172 and 173 were cancelled.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/439,361, filed June 12, 2019 and now US 10,464,938, which is a Continuation (CON) of US Application No. 16/244,796, filed January 10, 2019 and now US 10,597,395, which is a Continuation (CON) of US Application No. 15/660,762, filed July 26, 2017 and now US 10,221,176, which is a Continuation (CON) of US Application No. 15/066,962, filed March 10, 2016 and now US 9,751,883, which is a Continuation (CON) of US Application No. 14/323,545, filed July 3, 2014 and now US 9,315,504, which is a Continuation (CON) of US Application No. 13/593,097, filed August 23, 2012 and now US 8,779,139, which is a Divisional (DIV) of US Application No. 12/531,016, filed January 12, 2010 and now US 8,309,722, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2008/003340, filed March 12, 2008, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 60/906,473, filed March 12, 2007.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, without traverse, in the reply filed on August 18, 2020, is acknowledged: a) Group I - claims 171, 174 and 175; and b) substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 2I - p. 92, Example 8.
	Similarly, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 18, 2020.
	Likewise, applicant should further note that claims 176-188 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Next, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on May 18, 2020, or the Final Rejection, mailed on September 8, 2020.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed January 8, 2021.
	Thus, a third Office action and prosecution on the merits of claims 171, 174 and 175 is contained within.

New Claim Objections

	Claim 171 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutically acceptable salt of a compound according to Formula 1I or Formula 2I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula 1I or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Formula 2I

wherein:
	k is 1;
	m is 1;
	n is 1;
	R5 is H;
	R6a and R6b are independently H;
	R7, R8 and R9 are independently H;
	R10 is CH3; and
	X is -N-;

	wherein the pharmaceutically acceptable salt is selected from the group consisting of a hydrochloric acid salt, a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt.

	Appropriate correction is required.

	Claim 174 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The pharmaceutically acceptable salt of the compound according to claim 171, wherein the pharmaceutically acceptable salt is selected from the group consisting of a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt.

	Appropriate correction is required.

	Claim 175 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The pharmaceutically acceptable salt of the compound according to claim 171, wherein the pharmaceutically acceptable salt is a hydrochloric acid salt.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Claims 171, 174 and 175 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Robichaud, et al. in US 2004/0220178.
	The instant application recites a salt of a substituted pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I, shown to the right, where k = 1; m = 1; n = 1; R5 = -H; R6a = -H; R6b = -H; R7 = -H; R8 = -H; R9 = -H; R10 = -CH3; and X = -N-, wherein the salt is selected from the group consisting of a hydrochloric acid salt, a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt, as a 5-hydroxytryptamine 2 (5-HT2) receptor antagonist.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Robichaud, et al. (US 2004/0220178), as cited in the Final Rejection, mailed on September 8, 2020, teaches a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I, shown to the left, where k = 1; m = 1; n = 1; R5 = -H; R6a = -H; R6b = -H; R7 = -H; R8 = -H; R9 = -H; R10 = -CH3; and X = -N-, as a 5-hydroxytryptamine 2 (5-HT2) receptor antagonist {p. 30, ¶[1566]}.  Furthermore, in the genus disclosure, Robichaud teaches that hydrochloric acid salts and/or phosphoric acid salts of substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalines of the Formula 1I and/or Formula 2I and substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalines of the Formula 1I and/or Formula 2I are alternatively usable [for hydrochloric acid salts and phosphoric acid salts, see As used herein, pharmaceutically acceptable salts refer to derivatives of the disclosed compounds wherein the parent compound is modified by making acid or base salts thereof. …The pharmaceutically acceptable salts include the conventional non-toxic salts…, for example, from non-toxic inorganic… acids. For example, such conventional non-toxic salts include those derived from inorganic acids such as hydrochloric, hydrobromic, sulfuric, sulfamic, phosphoric, nitric and the like;… (p. 61, ¶[3158]).
	The only difference between the instantly recited substituted pyrido[3’,4’:4,5]pyrrolo-[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I and Robichaud’s substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I is the instantly recited substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I is a hydrochloric acid salt or phosphoric acid salt, whereas Robichaud’s substituted pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I is not.
	Applicant should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Consequently, applicant should further note that since: a) Robichaud teaches a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I identical to the instantly recited substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I; b) Robichaud teaches that hydrochloric acid salts and/or phosphoric acid salts of substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalines of the Formula 1I and/or Formula 2I and substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalines of the Formula 1I and/or Formula 2I are alternatively usable; and c) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, one having ordinary skill in the art, at the time this invention was made, would have been motivated to utilize the teachings of Robichaud and replace Robichaud’s substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I, with an alternatively usable hydrochloric acid salt and/or phosphoric acid salt, with a reasonable expectation of success and similar therapeutic activity, rendering claims 171, 174 and 175 obvious.

	Moreover, applicant should further note that this application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made, absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).
	The examiner suggests (i) (express) abandoning the instant application, and/or (ii) filing a Continuation (CON) of the instant application directed to (a) a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a pharmaceutically acceptable salt of a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I, wherein the pharmaceutically acceptable salt is selected from the group consisting of a hydrochloric acid salt, a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt; (b) a method of use, comprising administering… a pharmaceutically acceptable salt of a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula 1I and/or Formula 2I, wherein the pharmaceutically acceptable salt is selected from the group consisting of a hydrochloric acid salt, a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt; and/or (c) a process for synthesizing a pharmaceutically acceptable salt of a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula 1I and/or Formula 2I, wherein the pharmaceutically acceptable salt is selected from the group consisting of a hydrochloric acid salt, a phosphoric acid salt, a sulfuric acid salt, and a trifluoroacetic acid salt;, respectively, to compact prosecution and/or overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624